DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 21 December 2021 [hereinafter Response] has been entered, where:
Claims 1, 5, 7, 8, 11, and 16 have been amended. 
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim Rejections - 35 U.S.C. § 101
3.	The rejection under Section 101 to claims 1-20 are withdrawn in view of the Applicant’s amendments to the claims.
Claim Rejections - 35 U.S.C. § 103
4.	The following is a quotation of 35 U.S.C. § 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 8-12, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190101919 to Kobilarov et al. [hereinafter Kobilarov] in view of US Published Application 20190308620 to Sapp et al. [hereinafter Sapp] and US Published Application 20200310423 to Cho et al. [hereinafter Cho].
Regarding claims 1, 11, and 16, Kobilarov teaches [a] computer-implemented method of claim 1 (Kobilarov ¶ 0027 teaches architecture 100 can include computer system(s) 102 including various hardware and/or software to implement aspects of the systems, methods, and apparatuses described), teaches a system comprising at least one processor and a memory storing instructions of claim 11 (Kobilarov ¶ 0168 teaches computer systems 902 that comprises storage 904, one or more processor(s) 906, a memory 908, and an operating system 910), and a non-transitory computer-readable storage medium of claim 16 (Kobilarov ¶ 0174 teaches a computer usable storage medium) comprising:
responsive to acquiring, by a computing system in a vehicle (Kobilarov, Fig. 1, teaches and autonomous vehicle 122 (that is, an agent) having computer systems 102), sensor data from at least one sensor, generating a context from the sensor data comprising attributes associated with an environment including an agent (Kobilarov 6:3-6 teaches the techniques described herein can be used with real data (e.g., captured using sensor(s)), simulated data (e.g., generated by a simulator), or any combination of the two (that is, sensor data from at least one sensor, generating a context from the sensor data comprising attributes associated with an environment including an agent); Kobilarov, Fig. 1, teaches architecture for generating and executing trajectories to control an autonomous vehicle (Examiner annotations in text box): 

    PNG
    media_image1.png
    745
    1080
    media_image1.png
    Greyscale

Kobilarov ¶ 0017 teaches [d]ynamic symbols can represent other entities whose attributes change over time, examples of which include other dynamic objects such as other vehicles, trains, pedestrians, bicyclists, etc. (that is, attributes associated with an agent); Kobilarov ¶ 0066 teaches to receive symbol data corresponding to an environment, the symbol data can be used to build a context of the environment (that is, receiving, by a computing system, a context comprising attributes associated with an agent));
generating, by the computing system, a first predictive trajectory for the agent based on a first trajectory prediction algorithm and a second predictive trajectory for the agent based on a second trajectory prediction algorithm, wherein the first predictive trajectory is associated with a first performance metric and the second predictive trajectory is associated with a second performance metric (Kobilarov ¶ 0020 teaches trajectories can be evaluated using the temporal logic formulas (that is, to determine if the trajectories satisfy the temporal logic formulas (that is, associated with a first performance metric), in which case, trajectories can be rejected, or evaluated with respect to other costs and constraints (that is, associated with a second performance metric) to select the highest performing trajectory; Kobilarov ¶ 0031 teaches examples, the route planning module 104 can identify two or more candidate routes (that is, a first predictive trajectory and a second predictive trajectory) for guiding the autonomous vehicle 122 from the first location to the second location. In such examples, the route planning module 104 can rank the two or more candidate routes based on route planning constraint(s)), and wherein a plurality of trajectory prediction algorithms include the first trajectory prediction algorithm and the second trajectory prediction algorithm (Kobilarov ¶¶ 0017, 0020, teaches determining a trajectory for an autonomous vehicle can include utilizing a tree search algorithm . . . to organize and search through possible trajectories (that is, generating), while using temporal logic formulas, such as Linear Temporal Logic (LTL) [and Signal Temporal Logic (STL) formulas], to verify whether the possible trajectories satisfy rules of the road, for example, and determining various costs and constraints associated with possible trajectories to select a trajectory to optimize performance);
selecting, by the computing system, the first trajectory prediction algorithm of the plurality of trajectory prediction algorithms as a selected trajectory prediction algorithm for the context based on a comparison of the first performance metric with the second performance metric (Kobilarov ¶ 0023 teaches candidate trajectories (can be evaluated using one or more tree search algorithms, such as a Monte Carlo Tree Search (MCTS) algorithm. For example, various possible trajectories can be modeled and stored as part of a MCTS search, and compared against the LTL formulas and/or evaluated to determine costs (that is, the first performance metric and the second performance metric) associated with various actions (that is, selecting, by the computing system, the first trajectory prediction algorithm of the plurality of trajectory prediction algorithms as a selected trajectory prediction algorithm for the context based on a comparison of the first performance metric with the second performance metric;
* * *
and using the selected trajectory prediction algorithm in navigating the vehicle in the environment (Kobilarov ¶ 0030 teaches Graph traversal algorithms can include algorithms for unweighted graphs (e.g., breadth first search, depth first search, greedy best first, A* search, etc.) and/or weighted graphs (e.g., Dijkstra's algorithm, weighted A* search, etc.; Kobilarov ¶ 0031 teaches the route planning module 104 can rank the two or more candidate routes based on route planning constraint(s). Route planning constraint(s) can include rules of the road, travel time, travel distance, etc. (that is, by selecting the favored path is using the selected trajectory prediction algorithm in navigating the vehicle in the environment)); also, Kobilarov ¶ 0051 teaches that [b]ased at least in part on determining that the computer system(s) 102 are nonresponsive and/or noncommunicative, the fallback determination module 118 can access and/or generate the fallback trajectory responsive to such a determination (that is, to access and/or generate the fallback trajectory is the computer systems 102 providing, by the computing system, the first trajectory prediction algorithm)).
Though Kobilarov teaches the features of trajectory prediction algorithm selection, where such algorithms include “clustering algorithms,” that these models/algorithms may be trained using Keras and Tensor Flow (see, e.g., Kobilarov ¶¶ 0103, 0108), Kobilarov, however, does not explicitly teach -
* * *
training, by the computing system, a machine learning model based, at least in part, on training data including the context and the selected trajectory prediction algorithm to associate the context to a particular cluster of a plurality of clusters of contexts associated with the plurality of the trajectory prediction algorithms, . . . ; and
* * *
But Sapp teaches -
* * *
training, by the computing system, a machine learning model based, at least in part, on training data including the context and the selected trajectory prediction algorithm to associate the context to a particular cluster of a plurality of clusters of contexts (Sapp, Fig. 3 teaches (Examiner annotations in text block) an example system for generating and utilizing a machine learned model:

    PNG
    media_image2.png
    697
    970
    media_image2.png
    Greyscale

Sapp ¶ 0054 teaches one or more machine learned models can be trained and stored in the model storage 348 (that is, training, by the computer system, a machine learning model based on training data); Sapp ¶ 0016 teaches the vehicle computing device(s) 110 can include a perception system, which can perform agent detection, segmentation, and/or classification based at least in part on the sensor data 108 (that is , “sensor data” is a plurality of clusters of contexts) received from the sensor system(s) 106 (that is, “classification” is to associate the context to a particular cluster of a plurality of clusters of contexts)) associated with the plurality of the trajectory prediction algorithms (Sapp ¶ 0054 & Fig. 3 teaches one or more machine learned models can be trained and stored in the model storage 348)) . . . ;
* * *
Kobilarov and Sapp are from the same or similar field of endeavor. Kobilarov teaches selection from a plurality of trajectory prediction algorithms for generating trajectories for autonomous vehicles. Sapp teaches the association of a cluster, that is, classification of contexts, in relation to training a machine learning algorithm. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Kobilarov pertaining to trajectory prediction algorithm selection with the context-based model training context clustering of Sapp.
The motivation for doing so is to improve the behavior prediction of agents in an environment associated with a vehicle more accurately than with existing prediction techniques, in addition to reducing false positives and improving safety outcomes. (Sapp ¶ 0011).
Though Kobilarov and Sapp teaches the feature of evaluating trajectory prediction algorithms, and with respect to Kobilarov the feature of real time decision making to optimize autonomous vehicle performance (see Kobilarov ¶ 0025), the combination of Kobilarov and Sapp does not explicitly teach -
* * *
training . . . , wherein training the machine learning model generates correlations between respective algorithms of the plurality of trajectory prediction algorithms and respective contexts of the plurality of clusters to improve subsequent recall of the respective algorithms; and
* * *
But Cho teaches -
training . . . , wherein training the machine learning model (Cho ¶ 0043 teaches a decider module 216 includes a decider class for predicting an autonomous vehicle trajectory and/or behavior. The decider class includes specifications for decider objects and a set of algorithms; Cho ¶ 0057 teaches producing a hypothesis episode have the advantage of working with various training sets (that is, the “training sets” are training the machine learning model)) generates correlations between respective algorithms of the plurality of trajectory prediction algorithms and respective contexts of the plurality of clusters (Cho ¶ 0050 teaches an algorithm can be used to provide information on the performance of a trajectory provided by a decider module based on multiple metrics as well as other contextual information (that is, generates correlations between respective algorithms of the plurality of trajectory prediction algorithms and respective contexts). This contextual information can be used as a reward signal in reinforcement learning processes for operating the decision resolver 218 over various time scales; Cho, Fig. 3, teaches an episodic memory subsystem 300 (Examiner annotations in text boxes):

    PNG
    media_image3.png
    753
    1278
    media_image3.png
    Greyscale

Cho ¶ 0052 teaches the episodic memory 302 stores a plurality of episodes obtained during operation of the vehicle 10. An episode is an observed spatiotemporal data sequence of objects within a scene (that is, . Cho ¶ 0052 teaches receiv[ing] a current episode (referred to herein as a “partial prefix”) and output an episode to improve subsequent recall of the respective algorithms (Cho ¶ 0052 teaches [a] partial prefix 310 is received at the episodic memory in order to recall episodes stored in the episodic memory 302 (that is, output an episode to improve subsequent recall of the respective algorithms)); and
* * *
Kobilarov, Sapp, and Cho are from the same or similar field of endeavor. Kobilarov teaches selection from a plurality of trajectory prediction algorithms for generating trajectories for autonomous vehicles. Sapp teaches the association of a cluster, that is, classification of contexts, in relation to training a machine learning algorithm. Cho teaches navigating an autonomous vehicle using a hypothesis episode retrieved from an episodic memory. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Kobilarov pertaining to trajectory prediction algorithm selection with the context-based model training context clustering of Sapp.
The motivation for doing so is for producing a hypothesis episode (that is, an episode output) having the advantage of working with various training sets. (Cho ¶ 0057).
Examiner notes that the terms "processor", "at least one processor", “memory”, and “computing system” recited in Applicant's claims is interpreted to be a well-known hardware structure. 
Regarding claims 2, 12, and 17, the combination of Kobilarov, Sapp, and Cho teaches all of the limitations of claims 1, 11, and 16, respectively, as described in detail above. 
Kobilarov teaches -
the method comprising:
determining, by the computing system, a first observed position of the agent at a first time from the sensor data captured (Kobilarov ¶ 0053 teaches the data input module 120 can process data received from the one or more sensors to determine a position of the autonomous vehicle 122 at a particular time, an orientation of the autonomous vehicle 122 at a particular time, a velocity of the autonomous vehicle 122 at a particular time, etc. (that is, determining, by the computing system, a first observed position of the agent at a first time from the sensor data captured));
applying, by the computing system, the plurality of trajectory prediction algorithms to the agent (Kobilarov ¶ 0043 teaches [a]ny number of vehicle models can be used with the systems and methods discussed herein (that is, applying, by the computing system, the plurality of trajectory prediction algorithms)) at the first observed position to predict respective positions of the agent at a second time as predicted by the plurality of trajectory prediction algorithms (Kobilarov ¶ 0043 teaches [i]n some examples, a vehicle model having coarse discretizations of possible actions and/or predicted steering angle can be used. The choice of a particular vehicle model can be made to generate feasible trajectories that could be executed by an autonomous vehicle (that is, at the first observed position to predict respective positions of the agent at a second time as predicted by the plurality of trajectory prediction algorithms));
determining, by the computing system, a second observed position of the agent at the second time from the sensor data captured (Kobilarov, Fig. 6, teaches:

    PNG
    media_image4.png
    580
    859
    media_image4.png
    Greyscale

Kobilarov ¶ 0146 teaches that FIG. 6 illustrates a search tree 600 for evaluating candidate trajectories, as described herein. In some instances, the search tree 600 can be associated with a measured trace 602 . . . [A] snapshot 606 can represent a state of an environment at a particular instant in time (that is, a second observed position . . . from the sensor data captured), and can include, but is not limited to, various symbol(s), feature(s), predicate(s), LTL formula(s), etc. (that is, determining, by the computing system, a second observed position of the agent at the second time from the sensor data captured)); and
comparing, by the computing system, the second observed position and the respective positions to generate the first performance metric and the second performance metric (Kobilarov ¶ 0122 teaches a trajectory can be selected based on costs (e.g., speed, comfort, performance, etc.). For example, costs can be determined and associated with specific actions associated with a trajectory (comparing, by the computing system, the second observed position and the respective positions to generate the plurality of performance metrics); see also Kobilarov ¶ 0161).
Regarding claim 8, the combination of Kobilarov and Sapp teaches all of the limitations of claim 1, as described above.
Kobilarov teaches -
wherein the context comprises a plurality of agents including the agent (Kobilarov ¶ 0136 teaches an example scenario including an autonomous vehicle (that is, one or more agents) navigating a four-way intersection In this scenario 500, an environment 502 (that is, associated with the one or more other contexts) includes an autonomous vehicle 504 device on a road towards a four-way intersection (that is, determining . . . on or more agents associated with the one or more contexts)), the method further comprising:
filtering, by the computing system, at least one agent of the plurality of agents based on a threshold likelihood of the at least one agent having an interaction with the one or more vehicles (Kobilarov ¶ 0049 teaches fallback determination module 118 can access, receive, and/or generate fallback trajectory(s). As described above, a fallback trajectory can be a trajectory that the autonomous vehicle 122 is to follow responsive to determining an occurrence of an event (that is, filtering, by the computing system, at least one agent of the plurality of agents) warranting a fallback action. . . . [A]n event can be an object that is within a threshold distance of the autonomous vehicle 122, an object that is predicted to be within a threshold distance of the autonomous vehicle 122, or a probability of an accident (i.e., collision) exceeding a threshold probability (that is, based on a threshold likelihood of the at least one agent having an interaction with the one or more vehicles)), wherein generating the context from the sensor data (see Kobilarov ¶ 0041, which teaches the various sensors on the autonomous vehicle 122) includes determining the attributes of the agent and additional agents in the environment (Kobilarov ¶ 0053 teaches process[ing] data received from the one or more sensors to determine a state (that is, a “state” is generating the context from the sensor data) of the autonomous vehicle 122 at a particular time. That is, the data input module 120 can process data received from the one or more sensors to determine a position of the autonomous vehicle 122 at a particular time, an orientation of the autonomous vehicle 122 at a particular time, a velocity of the autonomous vehicle 122 at a particular time, etc. (that is, these “determinations” are determining the attributes of the agent . . . in the environment); Kobilarov ¶ 0063 teaches a static symbol scanning module 202 and a dynamic symbol scanning module 204 to receive and/or generate information about an environment of the world. . . . Examples of dynamic symbols include other vehicles, pedestrians, etc. (that is, additional agents in the environment)) and using the attributes to identify a cluster within a feature space that defines the plurality of clusters.
Cho teaches -
filtering . . . wherein generating the context from the sensor data includes . . . using the attributes to identify a cluster within a feature space that defines the plurality of clusters (Cho ¶¶ 0034-35 teaches [parsing received packaged data from the autonomous vehicle 10] into a data format, referred to herein as a property bag (that is attributes) . . . , [in which a] data structure created by working memory 210 from the property bags is a “ State ” data structure which contains information organized according to timestamp. . . . The property bag for an object contains detailed information about the object , such as the object's location, speed, heading angle, etc.; Cho ¶ 0052 teaches a partial prefix 310 [(that is, a current episode)] is received at the episodic memory in order to recall episodes stored in the episodic memory 302 (that is, the “current episode” is to identify a cluster within a feature space that defines the plurality of clusters)).
Regarding claim 9, the combination of Kobilarov, Sapp, and Cho teaches all of the limitations of claim 1, as described above.
Kobilarov teaches -
wherein the context comprises a plurality of agents including the agent, wherein the plurality of agents are associated with a plurality of priorities (Kobilarov ¶ 0013 teaches generating trajectories for autonomous vehicles (that is, a plurality of agents including the agent). . . . [The Monte Carlo Tree Search (MCTS)] action selection and [Linear Temporal Logic (LTL)] formula model checking can be incorporated in an autonomous driving task, where a vehicle is configured to drive down a road in traffic, avoid collisions, and navigate an intersection, all while obeying the rules of the road (that is, the plurality of agents are associated with a plurality of priorities)), and the method further comprises:
ranking, by the computing system, the plurality of agents based on the plurality of priorities (Kobilarov ¶ 0121 teaches, [f]or example, the statement “car in intersection implies intersection is clear and (the car was not in the intersection until the car had a higher priority (that is, ranking, by the computing system, the plurality of agents based on the plurality of priorities) than other vehicles (that is, vehicles being the context comprises a plurality of agents including the agent, wherein the plurality of agents are associated with a plurality of priorities)" is an LTL constraint that corresponds to a condition of a vehicle waiting for its turn at a four way stop).
Regarding claim 10, the combination of Kobilarov, Sapp, and Cho teaches all of the limitations of claim 1, as described above.
Kobilarov teaches -
further comprising: tuning, by the computing system, the first trajectory prediction algorithm (Kobilarov ¶¶ 0108 teaches the [Monte Carlo Tree Search (MCTS)] can utilize any machine learning algorithms or neural networks. . . . [A]ny type of machine learning can be used consistent with this disclosure. For example, machine learning algorithms can include . . . association rule learning algorithms (e.g., perceptron, back-propagation (that is, to back-propagate is tuning . . . the particular trajectory prediction algorithm)); and
evaluating, by the computing system, the particular trajectory prediction algorithm on the agent to generate a performance metric associated with the first trajectory prediction algorithm (Kobilarov ¶ 0122 teaches a trajectory can be selected based on costs (e.g., speed, comfort, performance, etc.). For example, costs [(for example, speed, comfort, performance, etc.)], can be determined (evaluating) and associated with specific actions associated with a trajectory (evaluating . . . the particular trajectory prediction algorithm on the sent to generate a performance metric associated with the first trajectory prediction algorithm)); see also Kobilarov ¶ 0161).
8.	Claims 3, 13, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190101919 to Kobilarov et al. [hereinafter Kobilarov] in view of US Published Application 20190308620 to Sapp et al. [hereinafter Sapp], US Published Application 20200310423 to Cho et al. [hereinafter Cho], and further in view of Tango et al., “Towards a new Approach in Supporting Drivers Function: Specifications of the SASPENCE System”, IEEE (2005) [hereinafter Tango].
Regarding claims 3, 13, and 18, the combination of Kobilarov, Sapp, and Cho teaches all of the limitations of claims 1, 11, and 16, respectively, as described above.
Kobilarov teaches -
wherein the selecting the first trajectory prediction algorithm over the second trajectory prediction algorithm further comprises:
determining, by the computing system, values associated with the context indicative of at least one of a timing criterion or a priority (Kobilarov ¶ 0166 teaches the process can include selecting a trajectory based at least in part on one or more costs. In some instances, the operation can include verifying that any candidate trajectory does not violate an LTL formula. . . . In some instances, costs can depend on comfort aspects (acceleration, braking levels, etc.), and in some instances, the cost can be depend[ent] on safety aspects, in which case, a cost can be higher or lower depending on the importance of the factor (that is, a priority) under consideration (that is, determining, by the computing system, values associated with the context indicative of at least one of . . . a priority); see also Kobilarov ¶ 0146, which teaches a measured trace 602, which can store observations (determining, by the computing system, values associated with the context) about the environment over time (that is, indicative of at least one of a timing criterion));
* * *
Though Kobilarov, Sapp, and Cho teach the feature of evaluating trajectory prediction algorithms, and with respect to Kobilarov the feature of real time decision making to optimize autonomous vehicle performance (see Kobilarov ¶ 0025), the combination of Kobilarov, Sapp, and Cho does not explicitly teach -
* * *
determining, by the computing system, a processing time associated with the first trajectory prediction algorithm based on the first performance metric; and
determining, by the computing system, that the processing time satisfies the timing criterion or the priority.
But Tango teaches -
* * *
determining, by the computing system, a processing time associated with the first trajectory prediction algorithm (Tango, right column of p. 616, “IV. System Specifications - B. System Definition - 2) Main Modules Description - Scenario Assessment”, first paragraph, teaches processing modules used for computation and evaluation of the external scenario, concerning . . . the path-prediction (that is, the particular trajectory prediction algorithm)) based on the first performance metric (Tango, right column of p. 617, “V. Main System Constraints and Limitations - A. Range”, paragraph one, teaches to give appropriate support to the driver in the applicative scenarios defined before, the SASPENCE system should take into consideration the . . . cinematic formula (that is, determining) for its functionalities . . . [where] Treac = is the reaction time of the braking system. This time includes the detection and processing time for the sensorial system (that is, determining . . . a processing time associated with the particular trajectory prediction algorithm), the reaction time for the vehicle control and actuation (that is, performance metrics), as well as for the driver); and
determining, by the computing system, that the processing time satisfies the timing criterion or the priority (Tango, right column of p. 617, “V. Main System Constraints and Limitations - A. Range”, paragraph one, teaches the cinematic formula that for the operative distance takes into account the Treac (reaction time of the braking system), which is determining . . . that the processing time satisfies . . . the priority).
Kobilarov, Sapp, Cho, and Tango are from the same or similar field of endeavor. Kobilarov teaches selection from a plurality of trajectory prediction algorithms for generating trajectories for autonomous vehicles. Sapp teaches the association of a cluster, that is, classification of contexts, in relation to training a machine learning algorithm. Cho teaches navigating an autonomous vehicle using a hypothesis episode retrieved from an episodic memory. Tango teaches a driver assist system that provides trajectory prediction including processing time based on a priority, such as braking. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Kobilarov, Sapp and Cho pertaining to trajectory prediction algorithm selection based on context training using episodic memory with the trajectory prediction based on priority processing time of Tango.
The motivation for doing so is to develop an assisting function that is able to co-operate with a driver in most critical situations. (Tango, Abstract).
9.	Claims 4, 14, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190101919 to Kobilarov et al. [hereinafter Kobilarov] in view of US Published Application 20190308620 to Sapp et al. [hereinafter Sapp], and US Published Application 20200310423 to Cho et al. [hereinafter Cho], and further in view of US Published Application 20200272148 to Karasev et al. [hereinafter Karasev].
Regarding claims 4, 14, and 19, the combination of Kobilarov, Sapp, and Cho teaches all of the limitations of claims 1, 11, and 16, respectively, as described above.
Though the combination of Kobilarov, Sapp, and Cho teaches the features of trajectory selection prediction with context clusters, the combination does not explicitly teach -
 the method further comprising:
acquiring ground truth data extracted from a data store; and
evaluating the first trajectory prediction algorithm and the second trajectory algorithm based on movements of objects in the ground truth data.
But Karasev teaches -
wherein the evaluating the plurality of trajectory prediction algorithms to be applied to the agent further comprises:
acquiring ground truth data extracted from a data store (Karasev ¶ 0039 teaches an object track may also comprise an appearance pose (e.g., in addition to a geometric pose) as may be (or have been) determined by another machine learned model or otherwise labeled. Such measured, or otherwise determined values, may generally referred to as “ground truth” data (that is, acquiring ground truth data extracted from a data store)); and
evaluating the first trajectory prediction algorithm and the second trajectory algorithm based on movements of objects in the ground truth data (Karasev ¶ 0040 teaches computing system may determine a difference between the predicted speed (and any other predicted characteristics) of the pedestrian and the measured speed (and any other measured characteristics)—the “ground truth”—of the pedestrian (that is, an object). At 416, the computing system may alter one or more parameters of the machine learned model to minimize the difference to obtain a trained machine learned model. By altering the one or more parameters of the machine learned model to minimize the difference the machine learned model “learns” over time to accurately predict the speed, trajectory, and/or other characteristics of objects such as pedestrians based on images (e.g., a single image or multiple images) depicting the object (that is, the features of determining a difference, altering parameters, etc., teaches evaluating the first trajectory prediction algorithm and the second trajectory algorithm based on movements of objects in the ground truth data)).
Kobilarov, Sapp, Cho, and Karasev are from the same or similar field of endeavor. Kobilarov teaches selection from a plurality of trajectory prediction algorithms for generating trajectories for autonomous vehicles. Sapp teaches the association of a cluster, that is, classification of contexts, in relation to training a machine learning algorithm. Cho teaches navigating an autonomous vehicle using a hypothesis episode retrieved from an episodic memory. Karasev teaches object recognition and trajectory prediction relative to the agent. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Kobilarov, Sapp, and Cho pertaining to trajectory prediction algorithm selection based on context clustering using an episodic memory with the object detection and trajectory prediction of Karasev.
The motivation for doing so is to avoid inaccurate and/or incomplete information for detecting, classifying, and prediction motion of objects. (Karasev ¶ 0001).
10.	Claims 5, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190101919 to Kobilarov et al. [hereinafter Kobilarov] in view of US Published Application 20190308620 to Sapp et al. [hereinafter Sapp], and US Published Application 20200310423 to Cho et al. [hereinafter Cho], and further in view of Chen et al., “Predicting Next Locations with Object Clustering and Trajectory Clustering,” PAKDD (2015) [hereinafter Chen].
Regarding claims 5, 15, and 20, the combination of Kobilarov, Sapp, and Cho teaches all of the limitations of claims 1, 11, and 16, respectively, as described above.
However, the combination of Kobilarov, Sapp, and Cho does not explicitly teach -
further comprising: 
determining, by the computing system, an outlier context absent in the plurality of clusters;
adding, by the computing system, an additional trajectory prediction algorithm to the plurality of trajectory prediction algorithms; and
associating, by the computing system, the outlier context to the additional trajectory prediction algorithm.
But Chen teaches - 
further comprising: 
determining, by the computing system, an outlier context absent in the plurality of clusters (Chen at p. 347, “4 Object-Clustered Markov Modeling”, first paragraph, teaches [a] naïve approach to predicting next locations is to train a Markov model for each object using his/her past trajectories. However, this can be problematic: the individual trajectories are often spotty, and when the object goes to some locations that he (she) has not visited before, the Markov model has no ground to make a prediction (that is, determining . . . an outlier context absent in the plurality of clusters));
adding, by the computing system, an additional trajectory prediction algorithm to the plurality of trajectory prediction algorithms (Chen at p. 347, “4 Object-Clustered Markov Modeling”, first paragraph, teaches the movement patterns of different objects exhibit similarity, and we can infer some unseen patterns of an object through modeling the trajectories of similar objects. This prompts us to propose an object-clustered Markov model (object-MM) (that is, adding . . . an additional trajectory prediction algorithm to the plurality of trajectory prediction algorithms)); and
associating, by the computing system, the outlier context to the additional trajectory prediction algorithm (Chen at p. 347, “4 Object-Clustered Markov Modeling”, second paragraph, teaches object-MM (the additional trajectory prediction algorithm) predicts a given object’s (that is, the outlier context) next locations based on the trajectories of similar objects . . . [that] can be identified by analyzing the spatial distributions (that is, associating the outlier context to the additional trajectory prediction algorithm)).
Kobilarov, Sapp, Cho, and Chen are from the same or similar field of endeavor. Kobilarov teaches selection from a plurality of trajectory prediction algorithms for generating trajectories for autonomous vehicles. Sapp teaches the association of a cluster, that is, classification of contexts, in relation to training a machine learning algorithm. Cho teaches navigating an autonomous vehicle using a hypothesis episode retrieved from an episodic memory. Chen teaches a generating a trajectory prediction algorithm for spotty or sparse context information. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Kobilarov, Sapp, and Cho pertaining to trajectory prediction algorithm selection based on context clustering model training with the trajectory prediction algorithm to accommodate spotty (or sparse) location information of Chen.
The motivation for doing so is to demonstrate significant increase in prediction accuracy of the generated algorithm over existing trajectory prediction methods. (Chen, Abstract).
11.	Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190101919 to Kobilarov et al. [hereinafter Kobilarov] in view of US Published Application 20190308620 to Sapp et al. [hereinafter Sapp], US Published Application 20200310423 to Cho et al. [hereinafter Cho], and Li et al., “An Approach for User’s Trajectory Prediction Based on the Trajectory Cluster,” School-Enterprise Cooperation Projects of Nokia Research Center (2012) [hereinafter Li].
Regarding claim 6, the combination of Kobilarov, Sapp, and Cho teaches all of the limitations of claim 1, as described above.
Though Kobilarov, Sapp, and Cho teaches the feature of evaluating trajectory prediction algorithms using episodic memory, and with respect to Kobilarov the feature of real time decision making to optimize autonomous vehicle performance (see Kobilarov ¶ 0025), the combination of Kobilarov, Sapp, and Cho does not explicitly teach -
providing, by the computing system, a particular context associated with a particular agent;
determining, by the computing system, that the particular context is associated with the particular cluster;
selecting, by the computing system, the first trajectory prediction algorithm based on the particular context being associated with the particular cluster; and
determining, by the computing system, a trajectory for the particular agent based on the first trajectory prediction algorithm.
But Li teaches -
further comprising: 
providing, by the computing system, a particular context associated with a particular agent (Li, left column of p. 411, “2.2 Trajectory Prediction”, second paragraph, teaches [w]e assume that the current path of the user u is T, and consider the frequent trajectory set S whose sub-trajectory set contains T but not with T for a suffix trajectory (that is, the current path of the user is providing, by the computing system, a particular context associated with a particular agent));
determining, by the computing system, that the particular context is associated with the particular cluster (Li, right column of p. 410, “2.1 Trajectory Clustering and Prediction-Definition 6”, first paragraph, teaches [a] trajectory cluster corresponds to a frequent trajectory. If the trajectory of one user in a certain period of time is as same as the trajectory, which is a particular trajectory cluster that corresponds to, we tell that the user belongs to the trajectory cluster (that is, determining, by the computing system, that the particular context is associated with the particular cluster));
selecting, by the computing system, the first trajectory prediction algorithm based on the particular context being associated with the particular cluster (Li, left column of p. 411, “2.2 Trajectory Prediction”, first paragraph, teaches [t]rajectory prediction (the first trajectory prediction algorithm) predicts a user’s possible position the next moment or the user’s path that he/she may go through in the next time according to the trajectory clusters and the user’s current position (that is, based on the particular context being associated with the particular cluster)); and
determining, by the computing system, a trajectory for the particular agent based on the first trajectory prediction algorithm (Li, left column of p. 411, “2.2. Trajectory Prediction”, first paragraph, teaches Trajectory prediction predicts a user’s possible position the next moment or the user’s path that he/she may go through in the next time according to the trajectory clusters and the user’s current position (that is, determining, by the computing system, a trajectory for the particular agent based on the particular trajectory prediction algorithm)).
Kobilarov, Sapp, Cho, and Li are from the same or similar field of endeavor. Kobilarov teaches selection from a plurality of trajectory prediction algorithms for generating trajectories for autonomous vehicles. Sapp teaches the association of a cluster, that is, classification of contexts, in relation to training a machine learning algorithm. Li teaches the association of a trajectory prediction algorithm with a trajectory cluster of a plurality of clusters. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Kobilarov, Sapp, and Cho pertaining to trajectory prediction algorithm selection based on context clustering machine training based in view the user’s trajectory of Li.
The motivation for doing so is for the improvement in efficiency, accuracy, and scalability comparing with the traditional methods of trajectory prediction. (Li, Abstract).
Regarding claim 7, the combination of Kobilarov, Sapp, and Cho teaches all of the limitations of claim 1, as described above.
Though Kobilarov, Sapp, and Cho teaches the feature of evaluating trajectory prediction algorithms using episodic memory, and with respect to Kobilarov the feature of real time decision making to optimize autonomous vehicle performance (see Kobilarov ¶ 0025), the combination of Kobilarov, Sapp, and Cho does not explicitly teach -
wherein the particular cluster includes one or more other contexts, the method further comprising:
associating, by the computing system, the particular trajectory prediction algorithm to the one or more contexts included within the particular cluster,
wherein training includes clustering the contexts into the plurality of clusters according to a clustering algorithm.
Li teaches -
wherein the particular cluster includes one or more other contexts (Li, right column of p. 410, “2.1 Trajectory Clustering-Definition 6”, first & second paragraph, teaches [t]rajectory clustering is a process of finding out all trajectory clusters by analyzing users’ historical trajectories. . . . It can cluster users’ public trajectory clusters and private trajectory clusters (that is, associating, by the computing system, the particular cluster includes one or more other contexts)), the method further comprising:
associating, by the computing system, the particular trajectory prediction algorithm to the one or more contexts included within the particular cluster (Li, left column of p. 411, “2.2 Trajectory Prediction”, first paragraph, teaches a Dual-trajectory Cluster Probability (DCP) model . . . [that] makes full use of the conception trajectory cluster (that is, associating, by the computing system, the particular trajectory prediction algorithm to the one or more contexts within the particular cluster)), wherein training includes clustering the contexts into the plurality of clusters according to a clustering algorithm (Li, left column of p. 413, “4. Conclusion,” first paragraph, teaches a model for the user’s trajectory prediction based on the trajectory cluster and corresponding algorithms by users’ historical trajectories (that is, wherein training includes clustering the contexts into the plurality of clusters according to a cluster algorithm)).
Kobilarov, Sapp, Cho, and Li are from the same or similar field of endeavor. Kobilarov teaches selection from a plurality of trajectory prediction algorithms for generating trajectories for autonomous vehicles. Sapp teaches the association of a cluster, that is, classification of contexts, in relation to training a machine learning algorithm. Cho teaches navigating an autonomous vehicle using a hypothesis episode retrieved from an episodic memory. Li teaches the association of a trajectory prediction algorithm with a trajectory cluster of a plurality of clusters that includes public and private trajectory clusters. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Kobilarov, Sapp, and Cho pertaining to trajectory prediction algorithm selection based on context clustering machine training using an episodic memory with the private and public trajectory clusters based in view the user’s trajectory of Li.
The motivation for doing so is for the improvement in efficiency, accuracy, and scalability comparing with the traditional methods of trajectory prediction. (Li, Abstract).
Response to Arguments
12. 	Examiner has fully considered Applicant’s arguments; however, the arguments are generally rendered moot by the Applicant’s amendments to the claims, which necessitated the new ground(s) of rejection presented in this Office action.
13.	With respect to the rejections under Section 101, Applicant submits that the instant claims “do not recite a mental process and are subject matter eligible.” (Response at p. 11).
Examiner agrees. Applicant’s amendment to the claims, particularly that the “training” element is directed to correlations between respective algorithms and respective contexts of the plurality of clusters to improve subsequent recall of respective algorithms. Such recitation represents an improvement in technology that overcomes the judicial exception. 
14.	Applicant argues, with regard to the rejection of the claims under Section 103, “However, nothing in Kobilarov nor Sapp appears to discuss the clustering as outlined in the amended independent claims [1, 11 and 16].” (Response at pp. 13-15).
Examiner responds with respect to the rejections set out hereinabove. With respect to features not explicitly taught by Kobilarov nor Sapp, Examiner relies on the features taught by the prior art reference of Cho.
The rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings. Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(Lin et al., “Episodic Memory Deep Q-Networks,” (2018)) teaches leveraging episodic memory to supervise an agent during training.
(US Published Application 20210046926 to Olson et al.) teaches determining whether a potential trajectory is feasibly may include updating a set of feasibility limits based on one or more operational characteristics of statuses of subsystems of the vehicle.
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/BRIAN M SMITH/Primary Examiner, Art Unit 2122